18-1551
United States v. Ronnie Mejia

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
21st day of August, two thousand nineteen.

PRESENT:    JON O. NEWMAN,
            PETER W. HALL,
                  Circuit Judges,
            CLAIRE R. KELLY,
                  Judge.*
_____________________________________

United States of America,

                                Appellee,

                                v.                                   No. 18-1551-cr

Luis Morillo, Cerrone Hall, Jeffrey Carvajal,

                                Defendants,
Ronnie E. Mejia,

                  Defendant-Appellant.
_____________________________________

For Appellant:                                    Melissa A. Tuohey, Assistant Federal Public
                                                  Defender, for Lisa A. Peebles, Federal Public
                                                  Defender, Syracuse, NY
______________

*Judge Claire R. Kelly of the United States Court of International Trade, sitting by designation.
For Appellee:                                  Carina H. Schoenberger, Assistant United States
                                               Attorney, for Grant C. Jaquith, United States
                                               Attorney for the Northern District of New York,
                                               Syracuse, NY

       Appeal from a judgment of the United States District Court for the Northern District of

New York (Suddaby, C.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Ronnie E. Mejia appeals the May 18, 2018 judgment of the district

court imposing a total sentence of 120 months of imprisonment for Mejia’s convictions for two

counts of aggravated identity theft and one count of conspiracy to commit mail and wire fraud, in

violation of 18 U.S.C. §§ 1028A and 1349, respectively.           Both Mejia and the government

acknowledge that Mejia’s plea agreement bars any appeal as to the length of imprisonment but

does not preclude his challenging the district court’s decision to run his sentence consecutively to

an undischarged term of imprisonment he is serving for a separate conviction in the District of

Maryland. See United States v. Stearns, 479 F.3d 175, 178 (2d Cir. 2007) (per curiam).            We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

       We review for abuse of discretion the district court’s decision to impose a consecutive

sentence.   See id.; see also United States v. Matera, 489 F.3d 115, 124 (2d Cir. 2007).          “A

district court abuses or exceeds the discretion accorded to it when (1) its decision rests on an error

of law (such as application of the wrong legal principle) or a clearly erroneous factual finding, or

(2) its decision—though not necessarily the product of a legal error or a clearly erroneous factual




                                                  2
finding—cannot be located within the range of permissible decisions.” United States v. Brady,

417 F.3d 326, 332–33 (2d Cir. 2005) (internal quotation marks omitted).

       Mejia acknowledges that the district court had authority to impose his 120-month term of

imprisonment either concurrently or consecutively to the undischarged 54-month term of

imprisonment he is serving in the District of Maryland. See 18 U.S.C. § 3584(a); U.S.S.G. §

5G1.3(d). Yet he contends that the district court’s decision to impose a consecutive sentence was

both procedurally and substantively flawed because it did not take adequate account of the

applicable statutory factors.    See 18 U.S.C. § 3584(b) (in determining whether to order

consecutive or concurrent sentences, district courts “shall consider, as to each offense for which a

term of imprisonment is being imposed, the factors set forth in section 3553(a).”). Mejia claims

that the district court placed undue weight on the fact that he “committed separate crimes in

separate districts,” Appellant’s Br. 30, at the expense of other relevant considerations, including

Mejia’s personal characteristics that weigh in his favor. This Court, however, has upheld the

imposition of consecutive sentences on the grounds that distinct crimes warrant distinct treatment.

See United States v. Lagatta, 50 F.3d 125, 128 (2d Cir. 1995) (finding that a sentence imposed

concurrently to an undischarged sentence for a separate conviction would not “reflect the

seriousness of the offense . . . promote respect for the law . . . provide just punishment for the

offense,” or “afford adequate deterrence to criminal conduct . . . because it would have, in the

words of the district court, given [the defendant] ‘a free ride.’”) (quoting 18 U.S.C. §§

3553(a)(2)(A), (B)).

       The district court, moreover, confirmed that it had reviewed and considered the

Presentence Report and its addendum, Mejia’s plea agreement, counsels’ submissions, the relevant



                                                 3
Sentencing Guidelines, and the Section 3553(a) factors. App. 121. The court also noted that it

was aware of Mejia’s extensive family support but that it found his recurring criminal conduct in

the face of interdiction for his earlier crimes “mind boggling.” Id. at 120. Because the record

provides no indication that the district court failed properly to discharge its sentencing obligations

and because “nothing in the language of § 5G1.3[d] or its Commentary requires district courts to

make specific findings with respect to any or all of the factors listed in the Commentary or

§ 3553(a),” we discern no legal error constituting an abuse of discretion.          United States v.

Coppola, 671 F.3d 220, 253 (2d Cir. 2012) (internal quotation marks and brackets omitted). Nor

does Mejia identify any “clearly erroneous factual finding” or otherwise impermissible basis for

its decision that calls the district court’s exercise of discretion into doubt. See Brady, 417 F.3d at

332–33.

          We have considered all of Mejia’s remaining arguments and find them to be without

merit.    We hereby AFFIRM the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk of Court




                                                  4